Citation Nr: 0504719	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  96-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to a service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from November 1974 to 
October 1975, he also had one year, five months and four days 
of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Petersburg, Florida, in which entitlement to service 
connection for headaches was denied.  

The Board last remanded this matter in July 2001.  The 
requested development has been accomplished and the issue has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Service medical records do not show that the veteran was 
seen for treatment or complaints related to headaches.  

2.  There is competent medical evidence that the veteran's 
headaches are not proximately due to or the result of a 
service connected disability.  


CONCLUSION OF LAW

Headaches were not incurred in or aggravated neither during 
service, nor proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Direct Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service medical records do not show that the veteran was seen 
for treatment or complaints related to headaches.  

Post service VA and private medical records show that the 
veteran was seen for headaches, post traumatic headaches, 
tension headaches and sinus headaches.  In March 1985 the 
veteran complained of having bad headaches.  In February 1988 
the veteran complained of headaches after falling in January 
1988.  The impression was posttraumatic headache syndrome.  
The CT scan of his head revealed slight prominence of the 
left lateral ventricle especially the occipital horn most 
likely representing a normal variant and no definite 
fractures involving the bony calvarium were demonstrated.  
The veteran reported headaches in March 1988.  In May 1988 
the veteran reported occipital headaches.  He complained of 
headaches in June and July 1988.  

The veteran complained of headaches in April 1991.  The 
veteran complained of headaches in January 1996.  He reported 
that the pain began as a result of multiple motor vehicle 
accidents.  In September 1997 the veteran complained of 
headaches.  The impression was anxiety.  In December 1998 the 
assessments included status post head trauma and possible 
sinusitis/headaches.  

In December 2000 the assessment was status post trauma 
occupit with persistent headaches.  The veteran reported that 
the headaches lasted approximately 45 minutes and were 
moderate in severity.  In January 2001 the veteran reported 
headaches behind his left eye area, which caused him to vomit 
the previous two nights.  The diagnostic impression was 
alcohol dependence.  In March 2001 and May 2001 the 
assessment was chronic headaches.  In November 2001 the 
veteran reported chronic headaches.  

Direct service connection for headaches is not warranted, as 
there is no evidence of incurrence of a disease or injury in 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

II.  Presumptive Service Connection  

When a veteran served continuously for 90 days or more during 
a period of war and a chronic disease, such as an organic 
diseases of the nervous system, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's active duty ended in September 1975.  The first 
medical evidence of headaches was in March 1985.  This was 
over 9 years after his separation from service.  Since 
competent medical evidence of headaches was not shown within 
1 year after separation from service the veteran is not 
entitled to a presumption of service connection.  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
headaches, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Secondary Service Connection 

Secondary service-connection may be granted for a current 
disability that competent evidence shows is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2004).  

In a July 2001 decision the Board determined that the fall, 
which occurred in January 1988 resulting in injuries to the 
head, and back was causally related to the service connected 
right knee disorder.  The evidence reflected that the veteran 
had complaints of headaches prior to and subsequent to the 
January 1988 injury.  The Board remanded this matter for an 
opinion by a VA neurologist as to whether the headaches were 
caused or are aggravated by the injury, which occurred in 
January 1988.  

The December 2001 VA examiner opined that the service 
connected right knee disability did not cause the veteran's 
headaches.  He wrote that there was a contradiction as to 
what the veteran related to him for this examination and the 
history the veteran related to a prior VA doctor.  The 
December 2001 VA examiner indicated that the difference was 
significant and should be investigated further.  He stated 
that in all, until this was resolved one could not in good 
conscience say that the knee caused the headaches.  

The May 2002 VA doctor opined, after review of the claims 
file, that the veteran's current headaches were not related 
to the head injury sustained in January 1988.  The veteran 
contended that he sustained a head injury in January 1988 
because his service connected right knee gave way and he fell 
backward into an empty swimming pool.  Review of the claims 
file reveals a note dated February 1988 that the veteran was 
employed by a pool company and was walking across some boards 
that were lying across a pool they were working on.  He was 
pulling a hose and fell from the wood striking his head 
across the pool bottom.  He sustained a laceration on his 
occiput.  He did not loose consciousness.  Subsequent 
treatment records for the first year following the head 
injury showed a headache once in February 1988, April 1988, 
May 1988 and June 1988.  No further treatment was shown for 
headaches until four years later in April 1992.  In June 1992 
the veteran fell due to a balance problem and sustained 
another head injury and reported a headache of one-day 
duration.  In July 1992 and November 1994 he gave a history 
of having a headache.  In June 1988, however, the objective 
evidence did not support his contention.  In November 1994 he 
reported having a headache since that morning.  In January 
1996 the veteran reported a headache for the last three to 
four days that he described as coming and going.  In April 
1996 he reported a headache and described it as nearly 
resolved.  

The May 2002 VA doctor reviewed the primary care notes in the 
electronic medical record from September 24, 2001, to the 
present.  The veteran had no specific complaint about a 
headache, not even to the neurologist.  These current notes 
were gathered and inserted into the claims files.  It was the 
VA doctor's opinion that the current headaches were not 
related to the head injury sustained in January 1988.  Hence, 
service connection is not warranted for headaches on a 
secondary basis as proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2004).  

Thus, inasmuch as there is medical evidence of record to the 
effect that headaches were not causally linked to the service 
connected right knee disability; service connection for 
headaches is not warranted.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998); see also 38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in August 2001 and September 2003.  
Specifically, in the August 2001 RO letter the RO informed 
the appellant of the following: 1.) VA's duty to notify the 
appellant about the claim; 2.) What must the evidence show to 
establish entitlement; 3.) What information or evidence was 
still needed from the appellant; and 4.) What the appellant 
could do to help with the claim.  In the September 2003 RO 
letter the RO informed the appellant of the following: 1.) 
What was still needed from the appellant; 2.) The status of 
the appellant's claim and how the appellant could help; 3.) A 
list of the information and evidence received; 4.) What 
information and/or evidence the VA is responsible for 
getting; 5.) On the appellant's behalf, what evidence the VA 
would make reasonable efforts to get; 6.) How the appellant 
could help the VA.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Prior to the enactment of the VCAA, the RO denied 
the veteran's claim of service connection for headaches.  The 
veteran was not provided VCAA notice until August 2001 and 
September 2003.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  There is no indication that the disposition 
of his claim would not have been different had he received 
pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records, his post service VA and private medical records and 
his social security administration records.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded a VA medical examination 
in December 2001.  The report of examination is in the claims 
file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Service connection for headaches, to include as secondary to 
a service connected disability, is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


